DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zebhauser (US 2016/0164223).
Regarding claim 1: Zebhauser teaches a plug-in connector part (at 1; Fig. 1) for plug-in connection to a mating plug-in connector part (e.g. not described but the plug connector and contacts within would mate with a mating connector), comprising: a housing part 6 which has at least one receiving opening (at 13; Fig. 2) and at least one electrical contact element 2 disposed in the at least one receiving opening (see Fig. 2); and a staking element 7 arranged on the housing part 6 and which in a preassembled state of the connector part is movable along a staking direction (e.g. along the length of cable 2; see Fig. 2) to the housing part 6 and by moving in the staking direction is brought into interaction with a staking section 13 of the housing part 6 so that, in an assembled state (Fig. 1), the at least one electrical contact element 2 is staked to the housing part 6 (Para. 0049), wherein by movement of the staking element 7 in the staking direction, the housing part 6 is plastically deformable in a region of the staking section 13 in order to connect the at least one electrical contact element 2 to the housing part 6 (see Para. 0049).  
Regarding claim 2: Zebhauser teaches all the limitations of claim 1 and further teaches wherein the housing part 6 has a cylindrical basic shape (e.g. at the forward most part; Fig. 1).  
Regarding claim 3: Zebhauser teaches all the limitations of claim 1 and further teaches wherein, in the preassembled state of the plug-in connector part (see Fig. 2), the staking section 13 projects from a lateral surface of the housing part 6 (see Fig. 2).  
Regarding claim 5: Zebhauser teaches all the limitations of claim 1 and further teaches wherein the staking element 7 comprises a ring element (at 14; Fig. 4) which surrounds the housing part 6 circumferentially (see Figs. 1-4).  
Regarding claim 7: Zebhauser teaches all the limitations of claim 1 and further teaches further comprising a plug section (at 16; Fig. 3) for plug-in connection to the mating plug-in connector part arranged on the housing part 6, the plug section having at least one contact opening (e.g. forward of contacts 4; see Fig. 2) which is aligned with the at least one receiving opening (e.g. contact opening lies horizontally and along the cable; see Fig. 2) and in which a contact section 3 of the at least one electrical contact element lies (see Fig. 2).  
Regarding claim 8: Zebhauser teaches all the limitations of claim 1 and further teaches wherein the at least one electrical contact element 2 comprises a turned part or a rolled contact (see wires 3; Fig. 2).  
Regarding claim 9: Zebhauser teaches all the limitations of claim 1 and further teaches wherein the housing part 6 together with the staking element 7 forms a contact insert 1 which is accommodated in a housing of the plug-in connector part (e.g. contact insert 1 is configured to be accommodated in a housing to make connection with a mating connector).  
Regarding claim 10: Zebhauser teaches a method for producing a plug-in connector part (at 1; Fig. 1) for plug-in connection with a mating plug-in connector part, comprising: arranging at least one electrical contact element 2 in at least one receiving opening (at 13; Fig. 2) of a housing part 6 of the plug-in connector part (see Figs. 1-2); for staking the at least one electrical contact element 2 to the housing part 6, moving a staking element 7 arranged on the housing part 6 in a 6 so as to bring the staking element 7 into interaction with a staking section 13 of the housing part 6 so that, in an assembled state, the at least one electrical contact element 2 is staked to the housing part 6 (Para. 0049), wherein by movement of the staking element 7 in the staking direction, the housing part 6 is plastically deformable in a region of the staking section in order to connect the at least one electrical contact element 2 to the housing part 6 (Para. 0049).

Allowable Subject Matter
Claim 11 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11: allowability resides at least in part with the prior art not showing orfairly teaching a plug-in connector part for plug-in connection to a mating plug-in connector part wherein the housing part comprises an electrically insulating material and the staking element comprises an electrically conductive material; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. The applicant claims that reference Zebhauser (US 2016/0164223) fails to teach all the limitations of independent claims 1 and 10, the examiner respectfully disagrees. Zebhauser teaches a plug-in connector part (at 1; Fig. 1) for plug-in connection to a mating plug-in connector part (e.g. not described but the plug connector and contacts within would mate with a mating connector), comprising: a housing part 6 which has at least one receiving opening (at 13; 2 disposed in the at least one receiving opening (see Fig. 2); and a staking element 7 arranged on the housing part 6 and which in a preassembled state of the connector part is movable along a staking direction (e.g. along the length of cable 2; see Fig. 2) to the housing part 6 and by moving in the staking direction is brought into interaction with a staking section 13 of the housing part 6 so that, in an assembled state (Fig. 1), the at least one electrical contact element 2 is staked to the housing part 6 (Para. 0049), wherein by movement of the staking element 7 in the staking direction, the housing part 6 is plastically deformable in a region of the staking section 13 in order to connect the at least one electrical contact element 2 to the housing part 6 (see Para. 0049). 
In pages 7-8, Applicant’s Arguments, the applicant claims that contact elements (4) are not staked, but the rejection filed 12/22/2020 shows that the examiner states that cable (2) is the claimed “electrical contact element”. Therefore, Zebhauser teaches wherein by movement of the staking element 7 in the staking direction, the housing part 6 is plastically deformable in a region of the staking section 13 in order to connect the at least one electrical contact element 2 to the housing part 6. The applicant further states that reference Zebhauser teaches form-locking connection and a strain relief caused by the connection of the various components, the examiner asserts that these are just added benefits.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/OSCAR C JIMENEZ/Examiner, Art Unit 2833